Order, Supreme Court, Bronx County (Bertram Katz, J.), entered December 20, 2001, which, in an action by a building resident against its owner and managing agent for personal injuries sustained when plaintiff “walked off’ a concrete step located in the rear of the building, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed upon a record establishing that the step was readily observable and did not constitute a hazard; indeed, plaintiff admits that she had used the step earlier that same day without incident (see Wint v Fulton St. Art Gallery, 263 AD2d 541 [1999]; Pepic v Joco Realty, 216 AD2d 95 [1995]). Plaintiffs expert’s report that the step is dangerous and violates accepted standards and various Building Code provisions is unsworn, and accordingly is insufficient to raise an issue of fact absent an excuse for the failure to submit the report in evidentiary form (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Grasso v Angerami, 79 NY2d 813 [1991]). Concur — Mazzarelli, J.P., Andrias, Saxe, Ellerin and Williams, JJ.